internal_revenue_service number release date index number ----------------------------------- ------------------- ---------------------------- ----------------------------------- ------------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc ita b02 plr-150818-12 date february ty ------- legend p ----------------------------------- c -------------------------------------- advisor --------------------------- date1 ------------------------ date2 ----------------------- date3 ---------------------------- taxable year1 ------- dear ------------------ this ruling is in response to a letter dated date1 submitted on your behalf by your authorized representative the letter requests an extension of time for p and its wholly-owed subsidiaries listed on the attachment c to file a form_3115 application_for change in accounting_method to automatically change their method_of_accounting to deduct repair and maintenance_costs not required to be capitalized under sec_263 of the internal_revenue_code and unit_of_property determinations for retirements of depreciable tangible_property pursuant to the provisions of revproc_2011_14 2011_4_irb_330 for the taxable_year beginning date2 year_of_change the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts for the taxable year1 c internally prepared its consolidated federal_income_tax return and engaged advisor to prepare a form_3115 to implement the above-referenced plr-150818-12 accounting_method change c timely filed form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for its taxable year1 return extending the due_date for such return to date3 due to an unusual series of events c failed to file by date3 its taxable year1 return with the attached original form_3115 filed under section a i of revproc_2011_14 2011_4_irb_330 c represents that the copy of the form_3115 required to be filed by section a ii b of revproc_2011_14 was timely filed with the ogden office applicable law revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change a method_of_accounting described in its appendix a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate section a i provides that the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change section a ii b provides that for certain applications a copy of the form_3115 with signature must be filed with the ogden office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 further provides that an election includes a request to adopt change or retain an accounting_method plr-150818-12 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 and c provide standards for determining whether a taxpayer has acted reasonably and in good_faith and whether the interests of the government will be prejudiced if relief is granted sec_301_9100-3 imposes special rules for accounting_method regulatory elections the section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion the taxpayer’s election is a regulatory election as defined in sec_301 b because the due_date of the election is prescribed in revproc_2011_14 based solely on the facts and representations submitted including an affidavit we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for c to file an original form_3115 requesting permission to change their method_of_accounting to deduct repair and maintenance_costs not required to be capitalized under sec_263 and unit_of_property determinations for retirements of depreciable tangible_property under revproc_2011_14 with an amended consolidated federal_income_tax return for the taxable_year beginning date2 the extension shall be for a period of days from the date of this letter_ruling please attach a copy of this letter_ruling to the form_3115 when it is filed except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether c is eligible to file the form_3115 at issue under revproc_2011_14 whether c meets the requirements of revproc_2011_14 and whether the proposed method_of_accounting is a permissible method_of_accounting further this letter_ruling does not grant an extension of time for filing c’s consolidated federal_income_tax return for taxable year1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations accompanied by a penalty of perjury statement executed by an plr-150818-12 appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination in accordance with a of revproc_2013_1 2013_1_irb_1 we are issuing a single letter_ruling to the parent_corporation that is requesting the identical ruling under sec_301 for an extension of time to file a form_3115 for an identical change in method_of_accounting for multiple members of a consolidated_group in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer’s authorized representatives sincerely norma c rotunno senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
